40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald S. BOAL, Plaintiff Appellant,v.UNITED STATES Department of the Army, Defendant Appellee.
No. 94-1096.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1994.Decided Nov. 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  William B. Traxler, Jr., District Judge.  (CA-92-392-3-21-BD)
Donald S. Boal, appellant Pro Se.  Margaret Beane Seymour, Office of the U.S. Atty., Columbia, SC;  Major John Carlton Kent, U.S. Army, Arlington, VA, for appellee.
d.s.c.
AFFIRMED.
Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment for Defendant on Appellant's claims of discrimination, retaliation, slander, humiliation, harassment, and illegal surveillance and denying his motion for reconsideration.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boal v. Department of the Army, No. CA-92-392-3-21-BD (D.S.C. Sept. 30, 1993 & Dec. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.